—_

oO ao ni onan & WO ND

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

L

_ FILED RE
____ ENTERED —_" RED ON

——~ SER
COUNSEL/PARTIES OF RECORD

MAY 13 2019

 

 

 

 

 

 

CLERK US DISTRICT COU
DISTRICT OF NEVADA w

ra DEPUTY

 

 

 

 

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

k**

IVAN LEE MATTHEWS, Il, Case No. 3:19-cv-00244-MMD-CBC

Plaintiff, ORDER
V.

WILLIAM FILSON, ef al.,

Defendants.

 

 

I. DISCUSSION

Plaintiff, who is a prisoner in the custody of the Nevada Department of Corrections
(‘NDOC’), has submitted a civil rights complaint pursuant to 42 U.S.C. § 1983 and has
filed an application to proceed in forma pauperis. (ECF No. 1, 1-1).

Plaintiffs application to proceed in forma pauperis is incomplete. As Plaintiff has
been told before, pursuant to 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff
must complete an application to proceed in forma pauperis and_ attach both an inmate
account statement for the past six months and a properly executed financial certificate.
Plaintiff has not submitted a properly executed financial certificate or an inmate account
statement. (See ECF No. 1). Therefore, the in forma pauperis application is denied
without prejudice. The Court will retain Plaintiffs civil rights complaint (ECF No. 1-1), but
will not file it or place it in line for screening until the matter of the paymert of the filing fee

is resolved. Plaintiff will be granted an opportunity to cure the deficiencies of his

 
oO ON DOD an FF WO ND

PM MPM NM NW PM %M NM NW NO S| 2 = 2 2 2 2 2a =| =
on oOo on F&F WHO NY | CO GO DON OD NO F&F WO DY | O

 

 

application to proceed in forma pauperis, or in the alternative, pay the full filing fee for this
action. If Plaintiff chooses to file a new application to proceed in forma pauperis he must
file a fully complete application to proceed in forma pauperis with both of the required
financial documents.

It. CONCLUSION

For the foregoing reasons, IT IS ORDERED that Plaintiffs application to proceed
in forma pauperis (ECF No. 1) is DENIED without prejudice to file a new application.

IT IS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the
approved form application to proceed in forma pauperis by a prisoner. as well as the
document entitled information and instructions for filing an in forma pauperis application.

IT {S FURTHER ORDERED that within thirty (30) days from the date of this order,
Plaintiff shall either: (1) file a fully complete application to proceed in fornna pauperis, on
the correct form with both an inmate account statement for the past six months and a
properly executed financial certificate, in compliance with 28 U.S.C. § 1915(a); or (2) pay
the full $400 fee for filing a civil action (which includes the $350 filing fee and the $50
administrative fee).

IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
dismissal of this action may result.

IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint
(ECF No. 1-1), but shall not file it at this time.

pater: /B/Z21G

 

 
